IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


RITA GLASCO,

             Appellant,

 v.                                                     Case No. 5D17-2253

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION,

             Appellee.

________________________________/

Opinion filed May 11, 2018

Administrative Appeal from the
Reemployment Assistance Appeals
Commission.

Rita Glasco, Orlando, pro se.

Cristina A. Velez, Tallahassee,
for Appellee.


PER CURIAM.

      Rita Glasco (Appellant) appeals the referee’s decision disqualifying her from

receiving reemployment assistance benefits. We affirm the decision under review but

remand for correction of a scrivener’s error. The referee’s decision currently disqualifies

Appellant for the week beginning May 1, 2016, the following five weeks, and until

Appellant earns seventeen times the weekly benefit amount ($4675). This is incorrect as

Appellant was not discharged until January 5, 2017.           The proper disqualification
timeframe is the week beginning January 1, 2017, the following five weeks, and until

Appellant has earned $4675. See § 443.101(1)(a)2., Fla. Stat. (2017). We therefore

remand for the Commission to make this correction.

      AFFIRMED; REMANDED for correction of a scrivener’s error.

BERGER, WALLIS and EISNAUGLE, JJ., concur.




                                         2